Citation Nr: 1010646	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include major depression 
and a depressive disorder, also claimed as secondary to 
nonservice-connected proteinuria, chronic glomerulonephritis 
with flank pain, and a bladder condition.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and 
depressive disorder, to include as secondary to nonservice-
connected proteinuria, chronic glomerulonephritis with flank 
pain, and a bladder condition.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right eye 
disability.

5.  Entitlement to service connection for a left eye 
disability.

6.  Entitlement to service connection for a kidney 
disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 
1975 and from December 1975 to October 1977, with additional 
service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
in March 2003 that denied service connection for left eye, 
right eye, and low back disabilities; and June 2003 that 
denied service connection for a kidney disorder, and major 
depression and depressive disorder as secondary to 
nonservice-connected proteinuria, chronic glomerulonephritis 
with flank pain and a bladder condition.  In November 2009, 
the Veteran testified before the Board by video conference 
from the RO.

Although VA did not consider whether service connection was 
warranted for major depression and depressive disorder as 
secondary to nonservice-connected proteinuria, chronic 
glomerulonephritis with flank pain and a bladder condition in 
the previous December 2001 denial, separate theories in 
support of a claim for a particular benefit are not 
equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  Therefore, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 
Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 
(2004).

The issues of entitlement to service connection for an 
acquired psychiatric disorder and right eye and low back 
disabilities are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a September 1980 Board 
decision that denied service connection for a psychiatric 
disorder, a July 1984 Board decision that denied service 
connection for schizophrenia, or a December 2001 RO decision 
that denied service connection for major depression and a 
depressive disorder.

2.  Evidence submitted since the December 2001 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.

3.  In November 2009, the Veteran withdrew his appeal 
concerning the issues of entitlement to kidney and left eye 
disabilities.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied the 
Veteran's claim for service connection for major depression 
and a depressive disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The criteria for withdrawal of a substantive appeal of 
the issues of entitlement to kidney and left eye disabilities 
have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A September 1980 Board decision denied service connection for 
a psychiatric disorder and a July 1984 Board decision denied 
service connection for schizophrenia.  A December 2001 rating 
decision denied service connection for major depression and a 
depressive disorder, NOS (not otherwise specified).  Although 
the RO reopened the claim in a June 2003 rating decision and 
has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, since the Chairman of the 
Board did not order reconsideration of the Board's September 
1980 and July 1984 decisions, those decisions became final.  
38 C.F.R. § 20.1100 (2009).  In addition, the December 2001 
rating decision became final because the appellant did not 
file a timely appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in June 2003.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  Only evidence presented since 
the last final denial on any basis will be considered, in the 
context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the December 2001 decision, the evidence 
consisted of the Veteran's service medical records, VA 
treatment reports, private treatment records, records from 
the Social Security Administration, and a VA examination 
dated in June 1978.  The RO denied the Veteran's claim 
because the evidence did not show that a psychiatric 
disability was incurred in or aggravated by the Veteran's 
service.

New evidence includes additional post-service treatment 
records, VA examinations, statements from the Veteran, and 
the Veteran's November 2009 testimony before the Board.  The 
new evidence also includes a July 2008 private opinion that 
the Veteran's psychiatric diagnosis (chronic depressive 
disorder) and condition are directly related to a 
misdiagnosed kidney condition during his service.  The Board 
finds that the evidence received since the last final 
decision is new and material evidence and raises a reasonable 
possibility of substantiating this claim because it addresses 
a previously unestablished fact, that the Veteran's acquired 
psychiatric disorder is related to his service or an event or 
injury in service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for an acquired psychiatric disorder is 
reopened, and the appeal is granted to that extent only.

Withdrawal

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In March 2005, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issues of entitlement to service connection for kidney and 
left eye disabilities, as identified in March 2005 statements 
of the case.

In November 2009, at a hearing before the Board, the Veteran 
stated that he was withdrawing the appeal as to the issues of 
entitlement to service connection for kidney and left eye 
disabilities.  The Board finds that the Veteran's statement 
indicating his intention to withdraw the appeal as to these 
issues satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for kidney and left eye 
disabilities, there remain no allegations of errors of fact 
or law for appellate consideration concerning those issues.  
The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement to a kidney and left 
eye disabilities are dismissed.


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder, to 
include as secondary to nonservice-connected proteinuria, 
chronic glomerulonephritis with flank pain and a bladder 
condition is reopened.  To that extent only, the claim is 
granted.

The appeal concerning the issues of entitlement to service 
connection for kidney and left eye disabilities is dismissed 
without prejudice.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims for service connection for an acquired 
psychiatric disorder and right eye and low back disabilities.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A. (2002).  The Board regrets 
the additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

Additional treatment records may be outstanding.  A review of 
the VA medical records reflects a gap of time in records 
dated from April 2003 to August 2008, without additional 
records since August 2008.  To aid in adjudication, VA 
medical records dated since April 2003 should be obtained.  
In addition, while the record contains private opinions from 
Dr. G. S. Hunter at the Houma Wellness Center dated from July 
2005 to July 2008, in November 2005 the physician indicated 
treatment of the Veteran since January 2005.  In addition, in 
November 2009 the Veteran testified that he received 
treatment for his right eye at Shashar Eye Clinic and Dr. 
Temple in Tepetate, Louisiana.  Accordingly, outstanding 
private treatment records should also be obtained.
In addition, the precise dates of the Veteran's service are 
not entirely clear.  Active military, naval, or air service 
includes any period of active duty training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  Active duty 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2009).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active duty training, or from injury 
incurred or aggravated during inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, the 
presumptions do not apply to active duty training or inactive 
duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In order for the Veteran to be eligible for service 
connection for an acquired psychiatric disorder and right eye 
and low back disabilities during his service, the record must 
establish that it is at least as likely as not that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty.  Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 
7 Vet. App. 466 (1995).  The Veteran's service medical 
records include a February 1975 separation examination and 
records dated from December 1975 to August 1977.  The record 
also includes service medical records from the Army National 
Guard dated from December 1977 to April 1978.  However, 
service medical records from the Veteran's first period of 
service from October 1974 to March 1975 are not of record.  
In addition, in November 2009 the Veteran testified that a 
separation examination from his second period of service is 
not of record.  Since Veteran status depends, in part, on 
whether the Veteran's acquired psychiatric disorder and right 
eye and low back disabilities were incurred in or aggravated 
during active service, or active or inactive duty for 
training, another attempt should be made to obtain 
documentation of the specific dates of service and any 
additional service medical records.

The Veteran claims that he has an acquired psychiatric 
disorder that is related to his service.  Specifically, he 
contends that his psychiatric disorder is related to a 
misdiagnosed kidney condition during his service.  Service 
medical records dated in July 1977 reflect a diagnosis of 
chronic glomerulonephritis with proteinuria, but are negative 
for any diagnosis of or treatment for a psychiatric disorder.  
VA medical records include a February 1978 report that 
reflects treatment for anxiety and diagnoses of anxiety and 
psychoneurosis depression.  On VA examination in March 1978, 
the Veteran suffered from anxiety and occasional suicidal 
ideations.  It was noted that he had extreme anxiety and left 
flank pain related to a diagnosis of proteinuria.  VA medical 
records dated in May 1988 reflect a diagnosis of paranoid 
schizophrenia and in July 2000 he was diagnosed with 
depressive disorder NOS, in partial remission.  In February 
2001, he was diagnosed with major depression without 
psychotic features and with recurrent major depression in May 
2001.  In November 2005, the Veteran's private psychiatrist 
indicated that he had treated the Veteran since January 2005 
and diagnosed him with depressive disorder.  The psychiatrist 
opined that the Veteran experienced severe depression with 
anxiety, sleep disturbances, and excess worry over his 
physical health and mental condition.  The psychiatrist 
further opined that the psychiatric diagnosis was directly 
related to the medical condition, treatment, and misdiagnosis 
the Veteran received during service.  In December 2006 and 
July 2008, the psychiatrist opined that it remained his 
medical opinion that the Veteran's psychiatric diagnosis of 
depressive disorder, NOS, was directly related to the medical 
condition, treatment, and misdiagnosis [chronic 
glomerulonephritis] he received during service.

An August 2008 VA report indicates that the Veteran was 
diagnosed with a mental illness within months of being 
discharged from service during which he was misdiagnosed with 
a terminal kidney disease which directly caused his mental 
distress at that time.  He continued to have ongoing symptoms 
of anxiety and paranoia that were related to the initial 
misdiagnosis during service.  He was diagnosed with major 
affective disorder and psychosis, NOS.  The Veteran was 
afforded a VA examination in February 2009 at which time he 
was diagnosed with a psychotic disorder.  However, the claims 
file was unavailable.  In a March 2009 addendum opinion, 
after review of the claims file the examiner opined that 
while the Veteran endorsed feelings of depression, his 
current depression was not caused by the diagnosis of 
proteinuria during his service that resolved without any 
treatment.  In November 2009, the Veteran testified that he 
was misdiagnosed with kidney renal failure during service and 
was told that he was near death which caused anxiety.  He 
further testified that it was not until the 1990's that he 
was informed that he did not have renal failure.  Since the 
Veteran has been diagnosed with several psychiatric 
disorders, this remand will allow service connection for all 
current psychiatric disorders to be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of psychiatric symptomatology during service, and 
the continuity of symptoms after service, he is not competent 
to diagnose or to relate any current psychiatric disability 
to his active service.  As such relationship remains unclear 
to the Board, the Board finds that another VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand 
should specifically reconcile the opinion with the November 
2005, December 2006, and July 2008 private opinions, August 
2008 and March 2009 VA opinions, and any other opinions of 
record.

The Veteran also claims that he currently has a right eye 
disability that is related to his service.  Service medical 
records dated in May 1976 reflect a diagnosis of mild edema 
below the right eye subsequent to being struck by a rock in 
the right eye.  A January 1977 report indicates that the 
Veteran was hit in the left eye by a rock and that he lost 
consciousness for four minutes.

In November 2009, the Veteran testified that while on clean-
up detail, sudden debris from a mower and a nice size rock 
struck his right eye and caused him to lose consciousness for 
four minutes.  He also sustained an injury to his lip.  The 
Veteran explained the service medical records that indicate 
that he sustained a left eye injury during service are wrong, 
as he sustained an injury to his right eye.  He testified 
that he currently suffers from pain in and around the right 
eye and temple that is not due to vision problems.  Rather, 
he contends that his right eye disability is due to an injury 
from a rock during his service.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report the onset of a right eye 
disability during service, and the continuity of symptoms 
after service, he is not competent to diagnose or to relate 
any current right eye disability to his active service.  
Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran also claims that he currently has a low back 
disability that is related to his service.  Service medical 
records include a May 1976 record that indicates a history of 
low back pain.  Records dated in February 1976 indicate that 
the Veteran experienced back pain after lifting heavy pipes.  
He described aching and cramping pain in the low back at L4-
L5.  He also complained of low back pain that was aggravated 
by digging and jumping out of trucks.  In March 1976, the 
Veteran complained of lumbar pain after heavy lifting and was 
diagnosed with a muscle strain.

Private treatment records include a September 1990 report 
that reflects complaints of and treatment for a painful and 
stiff low back related to the buckling of the Veteran's left 
knee that was injured during a work-related incident in March 
1990.  In August 1990, a physician opined that the Veteran's 
back complaints were related to the work-related accident.  
Records dated in March 1992 reflect that the Veteran was 
first seen in October 1990 for work-related injuries that 
included a low back injury.  It was also noted that he was 
involved in a motor vehicle accident in January 1991 at which 
time there was an exacerbation of his pre-existing low back 
disability.  An April 2007 report reflects a diagnosis of 
osteoarthritis of the back.  The Veteran presented with a 
history of treatment for a back disability in March 1976 and 
claimed that he began receiving VA treatment five months 
after his discharge from service.  The report indicates that 
his first documented treatment was in February 1978 and that 
he had been diagnosed with arthritis and degenerative lumbar 
disk disease due to two back surgeries in 1990 and 1995.  In 
a December 2009 report, the Veteran's chiropractor opined 
that his back disability was related to his service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a low back disability during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current low back disability to his 
active service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in January 2010, additional evidence in support of 
the Veteran's claim was submitted after his appeal had been 
certified to the Board.  38 C.F.R. § 19.37 (2009).  However, 
he did not submit a waiver of initial consideration of that 
evidence by the RO.  In light of Disabled Am. Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003) and VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the 
Board finds that the RO should consider the additional 
medical evidence prior to the Board's appellate review of the 
issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army 
Personnel Center, or any other appropriate 
service department office, and obtain 
service personnel records, including the 
Veteran's NGB Form 22, and complete 
service personnel and medical records that 
document the specific dates of the 
Veteran's active duty, and active and 
inactive duty training for all periods of 
service.  A formal determination, pursuant 
to 38 C.F.R. § 3.159(c)(2), must be 
entered if it is determined that the above 
records or information do not exist or 
that efforts to obtain them would be 
futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and allow him an opportunity 
to respond.

2.  Obtain the Veteran's VA treatment 
records dated since April 2003.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. G. S. 
Hunter and the Houma Wellness Center in 
Houma, Louisiana; Shashar Eye Clinic in 
Tepetate, Louisiana; and any additional 
providers and treatment records identified 
by the Veteran.  All attempts to secure 
the records must be documented in the 
claims folder.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report. 
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the November 2005, December 2006, and July 
2008 private opinions, and August 2008 and 
March 2009 VA opinions.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose all current psychiatric 
disorders, including major depression and 
depressive disorder.

(b)  For each psychiatric disorder 
diagnosed, to specifically include 
major depression and depressive 
disorder, the examiner should opine as 
to whether it is at least as likely as 
not (50 percent or more probability) 
that each psychiatric disorder was 
incurred in or is due to or the result 
of any period of the Veteran's active 
service or active duty training, or was 
present during his service, including a 
misdiagnosed kidney condition during 
service.  The examiner must consider 
the Veteran's statements regarding the 
incurrence of a psychiatric disability, 
and his statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
right eye disability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current right eye 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
right eye disability was incurred in or 
is due to or the result of any period of 
the Veteran's active service or active 
duty training, including treatment for 
any injuries sustained from a rock that 
hit his right eye during service in July 
1977?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a right eye disability, and 
his statements regarding the continuity 
of symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

6.  Schedule a VA examination to determine 
the nature and etiology of any current low 
back disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current low back 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any low 
back disability was incurred in or is due 
to or the result of any period of the 
Veteran's active service or active duty 
training, including treatment for low 
back pain and a diagnosis of muscle 
strain during service in 1976?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of a 
low back disability, and his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it likely (more than 50 percent 
probability) that any current low back 
disability is due to or the result of any 
post-service injury to the Veteran's low 
back, including post-service work-related 
injuries to the back in March 1990 and a 
motor vehicle accident in January 1991?

7.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for 



Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


